DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to the Amendment filed September 8, 2022 which was in response to the Non-final Office Action of March 8, 2022.
The claim objection and 35 U.S.C. 112(b) rejections made in the March 8, 2022 Non-final Office Action are withdrawn in view of claim amendments made.

Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive.
Applicant first argues, starting in the second full paragraph of page 7 of the Amendment, that U.S. Patent No. US 6,379,119 B1 to Truninger (hereinafter TRUNINGER) does not teach a speed-controlled internal gear pump which is arranged and operated in a manner as the Applicant’s claimed invention.  Examiner agrees with this assertion.  However, TRUNINGER was not relied upon as the prior art reference teaching arrangement and operation of a pump as claimed.  U.S. Patent Application Publication No. US 2015/0040635 A1 by Frehe et al. (hereinafter FREHE) was relied upon as teaching arrangement and operation of a pump as claimed as explained in numbered paragraph 19 on page 6 of the Non-final Office Action of March 8, 2022.  As numbered paragraph 20 on page 7 of the Action points out, the only detail FREHE does not expressly disclose of Claim 1 is that the pumps disclosed by FREHE are not expressly disclosed as speed-controlled internal gear pumps.  TRUNINGER was cited in numbered paragraph 21 on page 7 as prior art teaching use of speed-controlled internal gear pumps in presses.
Applicant also asserts in the second full paragraph of page 7 of the Amendment that TRUNINGER is completely silent regarding speed control of the internal gear pump.  Examiner respectfully disagrees.  As pointed out in numbered paragraph 21 on page 7 of the Non-final Office Action, col. 6, line 20 through col. 8, line 11 teach electrical power control of hydraulic pressure systems, and col. 11, lines 11-33 teaches use of internal gear pumps in conjunction with the electrical control systems.  For example, Col. 6, lines 20-36 teach using variable speed motor 6 driven by electric drive 8 to control the speed of pump 16.
Applicant next argues, starting at the bottom of page 7 of the Amendment and spanning across to the top of page 8, that TRUNINGER does not disclose providing hydraulic oil from an oil reservoir to a pressure chamber formed behind the main cylinder, and the combined disclosure consequently fails to teach the features of Claim 1.  Examiner respectfully disagrees with this conclusion.
It is true TRUNINGER does not disclose providing hydraulic oil to a pressure chamber formed behind a main cylinder as is recited in Claim 1.  However, TRUNINGER was not relied upon as the prior art reference teaching providing hydraulic oil to a pressure chamber formed behind a main cylinder.  FREHE was relied upon as the prior art reference disclosing this detail, as explained in numbered paragraph 19 on page 6 of the Non-final Office Action.  As previously mentioned, FREHE discloses all of what is claimed in Claim 1 except for the detail that the type of hydraulic pump used is specifically a speed-controlled internal gear pump.  TRUNINGER was only cited as prior art teaching use of speed-controlled internal gear pumps in press applications as evidence substantiating obviousness of the claim.
Applicant makes the same arguments in the first full paragraph on page 8 of the Amendment as they apply to independent Claim 7.  Examiner respectfully disagrees with these assertions for the same reasons as explained above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0040635 of Frehe et al. (hereinafter FREHE) in view of U.S. Patent No. 6,379,119 to Truninger, hereinafter TRUNINGER.
Regarding Claim 1, FREHE discloses a bar and tube extruding press (1 in Fig. 1; ¶[0032]) for forming a metal ingot (18 in Fig. 8a; ¶[0032]) into a predetermined shape comprising:
a male die (19 in Fig. 8a; ¶[0032]) and a female die (38 in Fig. 9a; ¶[0037]), through which the metal ingot can be pressed by the male die, the press including an ingot container (8 in Fig. 1; ¶[0032]) and a driving device (main cylinder 9 and electric motors 12 and 13 in Fig. 8b; ¶[0032]), having a main cylinder for applying a main pressing force onto the metal ingot via the male die, wherein the driving device includes a pump (¶[0007] discloses use of a hydraulic pump to provide the main pressing force for extruding the billet, while using electric motors for other operations of the press) for supplying hydraulic oil to the main cylinder with which the main cylinder is selectively driven,
the driving device further including at least one hydraulic cylinder for moving the male die in relation to the female die or at least one electrical drive (12 and 13 in Fig. 1; ¶[0037]) for moving the male die in relation to the female die, such that the male die can be moved into a position in which the pump only then interacts with the main cylinder (¶[0007] specifically states that the apparatus is switched to hydraulic operation after the electric motors move the billet support and press piston into position and are deactivated) in such a way that the main pressing force is applied to the male die by the hydraulic oil forcing the main cylinder to slidably move the male die towards the female die (lines 4-6 of ¶[0007] disclose hydraulic operation of the apparatus extrudes the billet), and wherein the hydraulic oil is selectively provided to a pressure chamber formed behind the main cylinder from an oil reservoir (15 in Fig. 2; ¶[0032]) via a filler valve (20 in Fig. 2; ¶[0033]).
The hydraulic pumps disclosed in ¶[0007] of FREHE is not expressly disclosed as a speed-controlled internal gear pump.
TRUNINGER teaches a hybrid electric and hydraulic actuation system (Title) which uses electrical power control to control hydraulic pressure systems providing the force necessary to perform pressing functions in molding machines and presses (col. 3, line 64 through col. 4, line 2).  Col. 6, line 20 through col. 8, line 11 discloses one such system, referring to Figs. 1 and 7 while contrasting Figs. 2-6.  Col. 11, lines 11-33 discloses use of internal gear pumps in these applications.  The pumps are taught to be used in conjunction with variable speed electric motors to provide speed control to the pumps.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teachings of TRUNINGER regarding the specific type of hydraulic pump to use in press systems into the disclosure of FREHE, which generally discloses using hydraulic pumps to provide the pressing force in extrusion presses while focusing its discussion more on other aspects, such as using electric motors for movement of die parts prior to the actual pressing operation being performed by the hydraulic system.  One of ordinary skill in the art would have been motivated to make the incorporation in order to increase efficiency and operational control of the pump and the extrusion press as outlined in the Background sections of both the FREHE and TRUNINGER references.
Regarding Claim 3, the prior art reference combination of FREHE in view of  TRUNINGER renders the extruding press of Claim 1 unpatentable as explained above.  FREHE further discloses wherein the at least one electric drive (12 and 13 in Fig. 1) is an electric servo drive (¶[0032] discloses electric motors 12 and 13 in Fig. 1 are preferably servo motors) for moving the male die (19 in Fig. 9a) in relation to the female die (38 in Fig. 9a).
Regarding Claim 4, the prior art reference combination of FREHE in view of TRUNINGER renders the extruding press of Claim 1 unpatentable as explained above.  FREHE does not disclose the internal gear pump can be driven using mixed friction from startup until a predetermined system pressure is reached.
However, TRUNINGER teaches at col. 11, lines 11-29 the internal gear pump can be driven using mixed friction from startup until the desired system pressure is reached.
The prior art reference combination of FREHE in view of TRUNINGER, as explained in the obviousness rejection of Claim 1 above, teaches the internal gear pump is capable of being driven when mixed friction occurs.
Regarding Claim 5, the prior art reference combination of FREHE in view of TRUNINGER renders the extruding press of Claim 1 unpatentable as explained above.  FREHE does not disclose wherein the driving device is connected to a control unit in which a characteristic curve or a plurality of characteristic curves for the internal gear pump and/or at least one drive motor of the at least one speed-controlled internal gear pump is stored.
However, TRUNINGER further discloses the driving device is connected to a control unit (80 in Fig. 7; col. 6, line 58 through col. 7, line 6) in which a characteristic curve (Fig. 9) or a plurality of characteristic curves for the internal gear pump and /or at least one drive motor of the at least one speed-controlled internal gear pump is stored (Fig. 9; col. 8, Lines 28-40).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have used a speed-controlled pump controlled by a controller including speed curves for driving the motor taught by TRUNINGER as the particular type of hydraulic pump used in the extrusion press disclosed in FREHE.  One of ordinary skill in the art would have been motivated to use the type of pump taught in TRUNINGER in the extrusion press of FREHE because controllers and speed curves are necessary to properly operate and adjust the speed of the pump motor in a speed-controlled pump.
Regarding Claim 6, the prior art reference combination of FREHE in view of TRUNINGER renders the extruding press of Claim 1 unpatentable as explained above.  Claim 6 provides no limitation regarding specifications of the axial piston pump to which pulsation of the internal gear pump is being compared.  Therefore, pulsation of the internal gear pump taught by TRUNINGER may be compared to an axial piston pump, the selection of which may be based upon pulsation where the pulsation of the axial piston pump is higher than that of the internal gear pump, therefore satisfying the limitations of the claim.
Regarding Claim 7, FREHE discloses a method of forming metal ingots (18 in Fig. 8a; ¶[0032]) into profiles, tubes or billets on a bar and tube extruding press (1 in Fig. 1; ¶[0032]) having an ingot container (8 in Fig. 1; ¶[0032]), a male die (19 in Fig. 8a; ¶[0032]) and female die (38 in Fig. 9a; ¶[0037]) through which a metal ingot is pressed by the male die, a driving device (main cylinder 9 and electric motors 12 and 13 in Fig. 8b; ¶[0032]) including at least one main cylinder (9 in Figs. 1 and 9b; Abstract; the driving device is made up of several components at a minimum including the cylinder 9 for primary driving of the billet and electric motors 12,13 for adjustment drives), at least one pump (not shown but discussed in ¶[0007] and ¶[0014]) for supplying oil to the at least one main cylinder; a pump is used to pump hydraulic oil, to generate the driving force, from the reservoir 30 (Fig. 4) which is disposed next to the main cylinder 9), and one of the at least one hydraulic advance/return cylinder (11 in Figs. 11a and 11b, ¶[0038]) and at least one electrical drive (12, 13) for moving the male die relative the female die, the method comprising the steps of:
actuating the one of the at least one hydraulic advance/return cylinder and the at least one electrical drive (12,13) for moving the male die (19) to a predetermined position relative to the female die; and thereafter,
actuating the at least one pump for supplying oil to the at least one main cylinder that applies a main pressing force to the male die for pressing the ingot through the male and female dies (Figs. 11a and 11b; ¶[0038]. The press piston 11 advances the male die in relation to the female die), wherein the oil is supplied from an external reservoir (15 in Fig. 2; ¶[0032]) via a filler valve (20 in Fig. 2; ¶[0033]).
FREHE does not disclose that the pump is a speed-controlled internal gear pump.
However, TRUNINGER teaches a hybrid electric and hydraulic actuation system as explained in the rejection of Claim 1 at ¶14 above.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump disclosed by FREHE to be the speed-controlled internal gear pump taught by TRUNINGER for the same reasons discussed above in the rejection of Claim 1.
Regarding Claim 8, the prior art reference combination of FREHE in view of  TRUNINGER renders the method of Claim 7 unpatentable as explained above.  FREHE further discloses the at least one electric drive (12 and 13 in Fig. 1) is an electric servo drive (¶[0032] discloses electric motors 12 and 13 in Fig. 1 are preferably servo motors) for moving the male die (19 in Fig. 9a).
Regarding Claim 9, the prior art reference combination of FREHE in view of  TRUNINGER renders the method of Claim 7 unpatentable as explained above.  FREHE does not disclose the internal gear pump can be driven using mixed friction from startup until the desired system pressure is reached.
However, TRUNINGER teaches at col. 11, lines 11-29 the internal gear pump can be driven using mixed friction from startup until the desired system pressure is reached.
The prior art reference combination of FREHE in view of TRUNINGER, as explained in the obviousness rejection of Claim 1 above, teaches the internal gear pump is capable of being driven when mixed friction occurs.
Regarding Claim 10, the prior art reference combination of FREHE in view of  TRUNINGER renders the method of Claim 7 unpatentable as explained above.  Claim 10 provides no limitation regarding specifications of the axial piston pump to which pulsation of the internal gear pump is being compared.  Therefore, pulsation of the internal gear pump taught by TRUNINGER may be compared to an axial piston pump, the selection of which may be based upon pulsation where the pulsation of the axial piston pump is higher than that of the internal gear pump, therefore satisfying the limitations of the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725